       Unless otherwise notified by the Court, all deadlines contained in any Case Management

Plan or Scheduling Order will remain in effect notwithstanding the case’s transfer. However, any

previously scheduled conference is hereby ADJOURNED pending further notice from the Court.


       SO ORDERED.

Dated: March 6, 2020                               __________________________________
       New York, New York                                     LEWIS J. LIMAN
                                                          United States District Judge




                                               2
